Title: From Thomas Jefferson to Mary Jefferson Eppes, 28 May 1801
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


               
                  Washington May 28. 1801.
               
               An immense accumulation of business, my dear Maria, has prevented my writing to you since my arrival at this place. but it has not prevented my having you in my mind daily & hourly, and feeling much anxiety to hear from you, & to know that mr Eppes & yourself are in good health. I am in hopes you will not stay longer than harvest where you are, as the unhealthy season advances rapidly after that. Mr. & Mrs. Madison staid with me about three weeks till they could get ready a house to recieve them. this has given me an opportunity of making some acquaintance with the ladies here. we shall certainly have a very agreeable and worthy society. it would make them as well as myself very happy could I always have yourself or your sister here. but this desire, however deeply felt by me, must give way to the private concerns of mr Eppes. I count that in autumn both yourself & sister, with mr Eppes & mr Randolph will pass some time with me. but this shall be arranged at Monticello where I shall be about the end of July or beginning of August. ask the favor of mr Eppes to inform me as soon as he can learn himself the age, and blood of the several horses he was so kind as to purchase for me. present him my affectionate attachment, as also to the family at Eppington when you have an opportunity. remember that our letters are to be answered immediately on their reciept, by which means we shall mutually hear from each other about every three weeks. accept assurances of my constant & tender love.
               
                  
                     Th: Jefferson
                  
               
            